DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/12/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the election/restriction pertaining withdrawal of claims 5-6 and 15-15 are not found persuasive. The Applicant points to paragraph 0037 and states that claimed features are difficult to draw.
The Examiner respectfully disagrees.
 The claimed features found in claims 5 and 15 are only shown in non-elected species (Figs.6 and 7). Even paragraph 0037 makes reference to Figs. 6 and 7. Furthermore, the claimed features cannot be difficult to be drawn in Fig.5 when the claimed features found in claims 5 and 15 are already show in the non-elected species (Figs. 6 and 7 ). Accordingly, for at least reasons above, the Examiner hereby withdraws claims 5, 6, 15 and 16. This is made Final. The Applicant shall indicate these claims as withdrawn.


Applicant’s arguments with respect to Fig.7 pertaining to the protective layer 42 of Tsukatmoto have been considered but are moot because the arguments are directed to an added claim limitation which was not presented earlier and thus necessitated the new ground of rejection as presented in this Office action.

Regarding the arguments on page 7, third paragraph, of the Remarks, the Applicant argues preemptively that the mask layer 22 (decorative layer 22) in Tsukamoto cannot be property mapped to the claimed “a first passivation layer” because it is not described by Tsukamoto’s as being a protective or passivation layer.
The Examiner respectfully disagrees.
As apparent from at least paragraph 0058, the decorative layer 22 masks the first wiring pattern 35 and thus is “opaque”. 
Furthermore, with respect to the term “passivation”, this term is broad, and may encompass subject matter such as simply protecting the wiring pattern 35 from external factors such as at least moisture, air, and/or external light (e.g., sun light). For example, the mere masking of the first wiring pattern 35 by the decorative layer 22 means that no sun light reaches the first wiring pattern 35. Accordingly, the decorative layer 22 at least protects the first wiring pattern 35 from sun light and thus is construed under the doctrine of Broadest Reasonable Interpretation as being a type of passivation layer. 
The Examiner furthermore notes that the decorative layer 22 is part of the protective member 2 as described in ¶ 0057 and masks the wiring pattern 35 as described in ¶ 0058. Accordingly, for at least the reasons above, the decorative layer 22 is both opaque and a passivation (protective) layer. 

The Examiner respectfully disagrees.
As shown in Fig.6, the decorative layer 22 is disposed over, albeit not directly, the first sensor substrate 31.

Election/Restrictions
Claims 5-6 and 15-16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The Applicant shall indicate these claims as withdrawn. This is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 9, 11, 13, and 19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticpated by [Tsukamoto; Koji, US 20120098551 A1].

Regarding claim 1:
Tsukamoto discloses:
[Tsukamoto: Fig.6: input device 1; ¶ 0049: “The input device 1 is mounted on a display unit in any electronic apparatus among a variety of electronic apparatuses, such as mobile phones and portable information terminals, such that the input device 1 covers the display screen of a display device, such as a liquid crystal panel. An operator can visibly confirm images on the display device through the input device 1 and can perform input operation by directly touching the display screen”] comprising: 
cover material (401) [Tsukamoto: Fig.6: transparent substrate 21];
	 a touch sensor panel (200) [Tsukamoto: Fig.6: sensor member 3], the touch sensor panel [Tsukamoto: Fig.6: sensor member 3] including a substrate (407) [Tsukamoto: Fig.6: first sensor substrate 31] having a first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “front…surface”] and a second surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “back surface”] opposite the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”];
	 first touch sensor lines (405) [Tsukamoto: Fig.6: first electrode pattern 33] disposed in a viewable area [Tsukamoto: Fig.6: light-transmissive region 21b] on the first surface of the substrate [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “the first electrode pattern 33… provided respectively on the front…surfaces…of the first sensor substrate 31”], 
[Tsukamoto: Fig.6: first wiring pattern 35] disposed in a first border area [Tsukamoto: Fig.6: non-transmissive region 21c] at least partially surrounding the viewable area [Tsukamoto: Fig.6: light-transmissive region 21b] on the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “front…surface”] of the substrate (407) [Tsukamoto: Fig.6: first sensor substrate 31] and coupled to the first touch sensor lines [Tsukamoto: Fig.6; ¶ 0053: “The first wiring pattern 35 includes a wiring circuit (not shown) connected to external devices and connective electrodes (not shown) connecting the wiring circuit and the first electrode pattern 33”],
and a first opaque passivation layer (403) [Tsukamoto: Fig.6: decorative layer 22; ¶ 0057: “The protective member 2 includes a transparent substrate 21 and a decorative layer 22”; ¶ 0058: “the first wiring pattern 35 and the second wiring pattern 36 are not visible by the operator because they are masked by the decorative layer 22”; Examiner: As apparent from at least paragraph 0058, the decorative layer 22 masks the first wiring pattern 35 and thus is “opaque”. Furthermore, with respect to the term “passivation”, this term is broad, and may encompass simply protecting the wiring pattern 35 from external factors such a moisture and external light such as sun light. For example, the mere masking of the first wiring pattern 35 by the decorative layer 22 means that no sun light reaches the first wiring pattern 35. Accordingly, the decorative layer 22 at least protects the first wiring pattern 35 from sun light and thus is construed as being a type of passivation layer. The Examiner furthermore notes that the decorative layer 22 is part of the protective member 2 as described in ¶ 0057 and masks the wiring pattern 35 as described in ¶ 0058. Accordingly, for at least the reasons above, the decorative layer 22 is both opaque and a passivation layer.] deposited over the first metal traces (301) [Tsukamoto: Fig.6: first wiring pattern 35; Examiner: As shown in Fig.6, the decorative layer 22 is disposed over, albeit not directly, the first wiring pattern 35.] in the first border area [Tsukamoto: Fig.6: non-transmissive region 21c] and spaced apart from the first touch sensor lines [Tsukamoto: Fig.6: first electrode pattern 33; Examiner: As shown in Fig.6, the decorative layer 22 is spaced apart from the first electrode pattern 33] on the first surface of the substrate (407) [Tsukamoto: Fig.6: first sensor substrate 31; ¶ 0058: “The decorative layer 22 is disposed on the periphery of the transparent substrate 21 such that it covers the first wiring pattern 35 and the second wiring pattern 36 (not shown) in plan view. In this way, when the input device 1 is viewed from the outside, the first wiring pattern 35 and the second wiring pattern 36 are not visible by the operator because they are masked by the decorative layer 22”; Examiner: As shown in Fig.6, the decorative layer 22 is disposed over, albeit not directly, the first sensor substrate 31], 
	wherein at least a portion of the first opaque passivation layer (403) [Tsukamoto: Fig.6: decorative layer 22] is disposed between the first metal traces (301) [Tsukamoto: Fig.6: first wiring pattern 35] and the cover material (401) [Tsukamoto: Fig.6: transparent substrate 21; Examiner: As shown in Fig.6, a portion of the decorative layer 22 is disposed between the first wiring pattern 35 and the transparent substrate 21];
	 and an optically clear (not shown) [Tsukamoto: Fig.6: adhesive layer 51; ¶ 0064: “The adhesive layer 51, which bonds together the protective member 2 and the sensor member 3, may be a light-transmissive adhesive tape made of acrylic resin, etc”] adhesive disposed between the cover material [Tsukamoto: Fig.6: transparent substrate 21] and the touch sensor panel [Tsukamoto: Fig.7: sensor member; Examiner: As shown in Fig.6, the adhesive layer 51 is disposed between the transparent substrate 21 and the sensor member 3].

Regarding claim 3:
Tsukamoto discloses:
3. (original) The touch sensitive device of claim 1, further comprising: 
[Tsukamoto: Fig.6: a second electrode pattern 34] disposed on a second surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “back surface…”] of the substrate [Tsukamoto: Fig.6: first sensor substrate 31; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “second electrode pattern 34…provided…on the…back surfaces…of the first sensor substrate 31”], the second surface opposite the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”].

Regarding claim 9:
Tsukamoto discloses:
9. (original) The touch sensitive device of claim 1, wherein the touch sensor panel [Tsukamoto: Fig.6: sensor member 3] is configured to extend to an edge of the cover material [Tsukamoto: Fig.6: transparent substrate 21; Examiner: As shown in Fig.6, the sensor member extends to the edges of the transparent substrate 21] to enable the first opaque passivation layer [Tsukamoto: Fig.7: protective layer 42; in view of  Park: Fig.4 and 5: the non-transparent decorative layer 312; ¶ 0040: “A non-transparent decorative layer 312 coated with insulating material is formed along the edge of an upper side of the window panel substrate 311”; ¶ 0043: “The conductive wiring layer 314 is concealed by the non-transparent decorative layer 312 so as not to be seen from the outside.  ] to hide components located below the touch sensor panel [Tsukamoto: Fig.7: protective layer 42; in view of  Park: Fig.4 and 5: the non-transparent decorative layer 312; ¶ 0040: “A non-transparent decorative layer 312 coated with insulating material is formed along the edge of an upper side of the window panel substrate 311”; ¶ 0043: “The conductive wiring layer 314 is concealed by the non-transparent decorative layer 312 so as not to be seen from the outside. ].

Regarding claim 11:
Tsukamoto discloses:
11. (currently amended) A method for protecting electrical connections in a touch sensitive device comprising: 
routing first touch sensor lines [Tsukamoto: Fig.6: first electrode pattern 33]  in a viewable area [Tsukamoto: Fig.6: light-transmissive region 21b] on a first surface of a substrate [Tsukamoto: Fig.6: first sensor substrate 31; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “the first electrode pattern 33… provided respectively on the front…surfaces…of the first sensor substrate 31”], the substrate [Tsukamoto: Fig.6: first sensor substrate 31] having a second surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “back surface”] opposite the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”] , 
routing first metal traces [Tsukamoto: Fig.6: first wiring pattern 35] in a first border area [Tsukamoto: Fig.6: non-transmissive region 21c] at least partially surrounding the viewable area [Tsukamoto: Fig.6: light-transmissive region 21b] on the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “front…surface”] of the substrate [Tsukamoto: Fig.6: first sensor substrate 31] to form electrical connections with the first touch sensor lines [Tsukamoto: Fig.6; ¶ 0053: “The first wiring pattern 35 includes a wiring circuit (not shown) connected to external devices and connective electrodes (not shown) connecting the wiring circuit and the first electrode pattern 33”]; and 
protecting and hiding the first metal traces with a first opaque passivation layer [Tsukamoto: Fig.6: decorative layer 22; ¶ 0057: “The protective member 2 includes a transparent substrate 21 and a decorative layer 22”; ¶ 0058: “the first wiring pattern 35 and the second wiring pattern 36 are not visible by the operator because they are masked by the decorative layer 22”; Examiner: As apparent from at least paragraph 0058, the decorative layer 22 masks the first wiring pattern 35 and thus is “opaque”. Furthermore, with respect to the term “passivation”, this term is broad, and may encompass simply protecting the wiring pattern 35 from external factors such a moisture and external light such as sun light. For example, the mere masking of the first wiring pattern 35 by the decorative layer 22 means that no sun light reaches the first wiring pattern 35. Accordingly, the decorative layer 22 at least protects first wiring pattern 35 from sun light and thus is construed as being a type of passivation layer. The Examiner furthermore notes that the decorative layer 22 is part of the protective member 2 as described in ¶ 0057 and masks the wiring pattern 35 as described in ¶ 0058. Accordingly, for at least the reasons above, the decorative layer 22 is both opaque and a passivation layer.] formed over the first metal traces [Tsukamoto: Fig.6: first wiring pattern 35; Examiner: As shown in Fig.6, the decorative layer 22 is disposed over, albeit not directly, the first wiring pattern 35] in the first border area [Tsukamoto: Fig.6: non-transmissive region 21c] and spaced apart from the first touch sensor lines [Tsukamoto: Fig.6: first electrode pattern 33; Examiner: As shown in Fig.6, the decorative layer 22 is spaced apart from the first electrode pattern 33] on the first surface of the substrate[Tsukamoto: Fig.6: first sensor substrate 31; ¶ 0058: “The decorative layer 22 is disposed on the periphery of the transparent substrate 21 such that it covers the first wiring pattern 35 and the second wiring pattern 36 (not shown) in plan view. In this way, when the input device 1 is viewed from the outside, the first wiring pattern 35 and the second wiring pattern 36 are not visible by the operator because they are masked by the decorative layer 22”; Examiner: As shown in Fig.6, the decorative layer 22 is disposed over, albeit not directly, the first sensor substrate 31], 
wherein at least a portion of the first opaque passivation layer [Tsukamoto: Fig.6: decorative layer 22] is disposed between the first metal traces [Tsukamoto: Fig.6: first wiring pattern 35] and a cover material of the touch sensitive device [Tsukamoto: Fig.6: transparent substrate 21; Examiner: As shown in Fig.6, a portion of the decorative layer 22 is disposed between the first wiring pattern 35 and the transparent substrate 21].

Regarding claim 13:
Tsukamoto discloses:
13. (original) The method of claim 11, further comprising: routing second touch sensor lines [Tsukamoto: Fig.6: a second electrode pattern 34] on a second surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “back surface…”] of the substrate [Tsukamoto: Fig.6: first sensor substrate 31; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”: “second electrode pattern 34…provided…on the…back surfaces…of the first sensor substrate 31”], the second surface opposite the first surface [Tsukamoto: Fig.6; ¶ 0077: “In this variation illustrated in FIG. 6, the first electrode pattern 33 and the second electrode pattern 34 are provided respectively on the front and back surfaces of the first sensor substrate 31”].

Regarding claim 19:
Tsukamoto discloses:
19. (original) The method of claim 11, further comprising extending the touch sensor panel [Tsukamoto: Fig.6: sensor member 3] to an edge of the cover material [Tsukamoto: Fig.6: transparent substrate 21; Examiner: As shown in Fig.6, the sensor member extends to the edges of the transparent substrate 21] to enable the first opaque passivation layer [Tsukamoto: Fig.7: protective layer 42; in view of  Park: Fig.4 and 5: the non-transparent decorative layer 312; ¶ 0040: “A non-transparent decorative layer 312 coated with insulating material is formed along the edge of an upper side of the window panel substrate 311”; ¶ 0043: “The conductive wiring layer 314 is concealed by the non-transparent decorative layer 312 so as not to be seen from the outside.  ] to hide 4 4819-4981-5200, v. 4Application No.: 16/785,277Docket No.: 106842046202 (P 11774USC2) components located below the touch sensor panel [Tsukamoto: Fig.7: protective layer 42; in view of  Park: Fig.4 and 5: the non-transparent decorative layer 312; ¶ 0040: “A non-transparent decorative layer 312 coated with insulating material is formed along the edge of an upper side of the window panel substrate 311”; ¶ 0043: “The conductive wiring layer 314 is concealed by the non-transparent decorative layer 312 so as not to be seen from the outside. ].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over [Tsukamoto; Koji, US 20120098551 A1]. (WITHDRAWN)

Regarding claim 5:
	Tsukamoto discloses:
5. The touch sensitive device of claim 3.
	However, Tsukamoto does not expressly disclose:
further comprising: second metal traces disposed on the second surface of the substrate and coupled to the second touch sensor lines.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines and corresponding second metal traces coupled thereto disposed on a second surface of the substrate or to have the second touch sensor lines and corresponding second metal traces coupled thereto d disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the arrangement of the touch sensor lines and corresponding second metal traces coupled thereto of Tsukamoto with wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on the same side of a substrate with the arrangement wherein the touch sensor lines and corresponding second metal traces coupled thereto d are arranged on both sides 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].

Regarding claim 15:
	Tsukamoto discloses:
15. (original) The method of claim 13, further comprising.
However, Tsukamoto does not expressly disclose:
 	routing second metal traces on the second surface of the substrate to form electrical connections with the second touch sensor lines.
The Examiner takes official notices that is old and well known in the art to have second touch sensor lines and corresponding second metal traces coupled thereto disposed on a second surface of the substrate or to have the second touch sensor lines and corresponding second metal traces coupled thereto d disposed on the same side (first surface) as the first touch sensor lines. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have 
For documentary evidence for the above office notice, refer to:
[Shaikh; Jalil et al., US 20120105081 A1: Fig.2C: ¶ 0029: “In another arrangement illustrated in FIG. 2c showing the relevant layers of a capacitive sensing panel structure, the sense electrodes 201(y) and the drive electrodes 201(x) are formed on opposing surfaces of the same substrate 211c. The substrate 211c may be formed of an insulating material.”]; and/or
[Lee; Hee Bum et al., US 20110261003 A1: Fig.2; ¶ 0034: “As shown in FIG. 2, a capacitive touch screen 300 according to the present invention includes a base substrate 310, first electrode patterns 320 and ground patterns 330 that are formed on the base substrate 310, a transparent insulating layer 340 that is formed on the base substrate 310, and second electrode patterns 350 that are formed on the transparent insulating layer”].
	
Claims 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
[Tsukamoto; Koji, US 20120098551 A1] in view of [Hotelling; Steven Porter et al., US 20100194707 A1].

Regarding claim 4:
	Tsukamoto discloses:
4. The touch sensitive device of claim 3.
	However, Tsukamoto does not expressly disclose: 

	Hotelling discloses:
wherein the second touch sensor lines [Hotelling’707: Fig.5 drive lines 511] are configured to be driven by a stimulation signal [Hotelling’707; ¶ 0051: vVom can transmit stimulation signals to stimulate driver lines 511”], and the first touch sensor lines [Hotelling’707: Fig.5: sense lines 512] are capacitively coupled to the second touch sensor lines [Hotelling’707: ¶ 0051: “When an object such as a finger approaches or touches a touch pixel, the object can affect the electric fields extending between the drive line 511 and the sense line 512, thereby reducing the amount of charge capacitively coupled to the sense line.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the concept of “wherein the first set of touch sensor lines are configured to be driven by a stimulation signal, and wherein the second set of touch sensor lines are capacitively coupled to the first set of touch sensor lines” of Hotelling in the invention of Tsukamoto in order to yield the predictable result of providing an alternative means of detecting touch.

Regarding claim 14:
	Tsukamoto discloses:
14. The method of claim 13.
	However, Tsukamoto does not expressly disclose: 
further comprising configuring the second touch sensor lines to be driven by a stimulation signal and to be capacitively coupled to the first touch sensor lines.
Hotelling discloses:
[Hotelling’707: Fig.5 drive lines 511] to be driven by a stimulation signal [Hotelling’707; ¶ 0051: vVom can transmit stimulation signals to stimulate driver lines 511”] and to be capacitively coupled to the first touch sensor lines [Hotelling’707: Fig.5: sense lines 512; ¶ 0051: “When an object such as a finger approaches or touches a touch pixel, the object can affect the electric fields extending between the drive line 511 and the sense line 512, thereby reducing the amount of charge capacitively coupled to the sense line.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the concept of “wherein the first set of touch sensor lines are configured to be driven by a stimulation signal, and wherein the second set of touch sensor lines are capacitively coupled to the first set of touch sensor lines” of Hotelling in the invention of Tsukamoto in order to yield the predictable result of providing an alternative means of detecting touch.

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
[Tsukamoto; Koji, US 20120098551 A1] in view of [Lee; Hee Bum et al., US 20110261003 A1]. (WITHDRAWN).

Regarding claim 6:
	Tsukamoto discloses:
6. The touch sensitive device of claim 5.
	However, Tsukamoto does not expressly disclose:
 wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area.
	Lee discloses:
[Lee: Figs.2-3: second electrode wirings 356] are disposed in a second border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device.] at least partially surrounding the viewable area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are at least partially surrounding the viewable are.] on the second surface of the substrate [Lee: Figs.2-3: transparent insulating layer 340; Examiner: As shown in Fig.2, the second electrode wiring 356 are on the lower surface of the transparent insulating layer 340], the second border area non- parallel to the first border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device which is non-parallel to the side border areas of the device.].
It would have been obvious to one having ordinary skill in the art at the time the invention to have included the concept above “wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area” of Lee in the invention of Tsukamoto in order to route the first and second metal traces in a manner to minimize EMI between them. 

Regarding claim 16:
	Tsukamoto discloses:
16. The method of claim 15.
	However, Tsukamoto does not expressly disclose:
further comprising routing the second metal traces in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non-parallel to the first border area.
	Lee discloses:
[Lee: Figs.2-3: second electrode wirings 356] in a second border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device.] at least partially surrounding the viewable area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are at least partially surrounding the viewable are.] on the second surface of the substrate [Lee: Figs.2-3: transparent insulating layer 340; Examiner: As shown in Fig.2, the second electrode wiring 356 are on the lower surface of the transparent insulating layer 340], the second border area non-parallel to the first border area [Lee: Figs.2-3; Examiner: As shown in Fig.2-3, the second electrode wirings 356 are located in a lower border area of the  device which is non-parallel to the side border areas of the device.].
It would have been obvious to one having ordinary skill in the art at the time the invention to have included the concept above “wherein the second metal traces are disposed in a second border area at least partially surrounding the viewable area on the second surface of the substrate, the second border area non- parallel to the first border area” of Lee in the invention of Tsukamoto in order to route the first and second metal traces in a manner to minimize EMI between them. 

	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623